Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being anticipated by Snyder US. 9735859 in view of Moleyar US 20050147111

1. A data communication method of performing packet data communications between a plurality of earth stations in a same subnet over a communication channel via a satellite (Snyder: fig. 4), the method comprising: 
transmitting, by a first earth station included in the plurality of earth stations, a source packet data attached with a header including a layer two address of a source to a second earth station included in the plurality of earth stations via the satellite (Snyder: abstract - receiving at the hub, via the satellite from the remote terminal, a correspondence information carrying message including plural correspondence information entries, each correspondence information entry identifying a virtual network identifier associated with a media access control (MAC) address of one of the plural remote-connected communication devices connected to the remote terminal);
storing, by the second earth station, an association between the layer two address of the source included in the header attached to the source packet data and the first earth station that has transmitted the source packet data via the satellite, in a layer two address management table (Snyder: fig. 4 (74) - After reception of the correspondence information carrying message, in step S103, hub 102 stores the MAC addresses and corresponding SVN identifiers included in the received correspondence information carrying message within hub database 112);
reading, by the second earth station, a layer two address of a destination included in a header attached to a destination packet data that layer (Snyder: fig. 4 (76-77) - hub 102 may identify a specific location of a remote-connected device by the correspondence between the assigned terminal identifier of a remote terminal and the MAC addresses learned from the correspondence information carrying message received from the remote terminal); and
           second transmitting, by the second earth station, the destination packet data to an associated earth station included in the plurality of earth stations via the satellite, the associated earth station being associated, in the layer two address management table, with the layer two address of the destination read from the header attached to the destination packet data (Snyder: fig. 4 (76-77) - Hub 102 transmits message A (i.e., second transmitting by Hub) at terminal identifier AA to satellite 101. Satellite 101 repeats message A at terminal identifier AA to remote terminals 122 and 123).
	Moleyar further teaches header (Moleyar: fig. 4, unit 82, [0014, 0024] the address manager 70 stores 82 the source MAC address) in order to store an intended destination MAC address, packet headers can store the MAC address of the computer system that sent the packet, which is referred to as the source MAC address to forward the packet to the appropriate destination
	Thus, it would have been obvious to one skill in the art before effective filing of the claim invention to include the above recited limitation into Snyder’s invention in order to store an intended destination MAC address, packet headers can store the MAC address of the computer system that sent the packet, which is referred to as the source MAC address to forward the packet to the appropriate destination [0014], as taught by Moleyar

2. The data communication method according to claim 1, wherein in the absence of any of the plurality of earth stations that is associated in the L2 address management table, the second transmitting includes transmitting the another destination packet data to all of the earth stations connected to the communication channel (Snyder: (44-45) When the switch encounters a packet with a destination MAC address that is not recognized, the switch may broadcast (aka, flood) the packet to all of the switch ports). 

3. The data communication method according to claim 1, The data communication method according to claim 1, wherein when the second transmitting is performed before the transmitting, the second transmitting includes transmitting the another destination packet data to all of the plurality of earth stations connected to the communication channel via the satellite (Snyder: (44-45) the switch may broadcast the packet to all of the switch ports).

4. The data communication method according to claim 2, further comprising receiving by the first earth station the another destination packet data transmitted from the second earth station via the satellite, second reading by the first earth station the layer two address of the destination from the header attached to the destination packet data, and when the layer two address is not addressed to the first earth station, discarding the packet data (Snyder: fig. 3, (52) - remote terminal 123 is either unable to, or configured not to, recognize and process message response to message A, remote terminal 122 transmits message B to hub 102. Message B may not be transmitted to remote terminal 123 or any other remote terminal). 

5. The data communication method according to claim 4, wherein after the transmitting, the receiving does not include determination whether to discard the another destination packet data through the reading of the layer two address of the destination from the header attached to the destination packet data (Snyder: (44-45) the switch may broadcast the packet to all of the switch ports). 

6. The data communication method according to claim 1, The data communication method according to claim 1, wherein the transmitting includes transmitting to the second earth station via the satellite, by the first earth station, source packet data that being attached with the including a L2 address of the source, and the storing includes reading a L2 address from the source packet data and associates the L2 address with the first earth station that has transmitted the source packet data via satellite (Snyder: fig. 4-6). 

7. The data communication method according to claim 1, The data communication method according to claim 1, wherein when the layer two address in the layer two address management table is transmitted as the layer two address of the source from a third earth station included in the plurality of earth stations via the satellite, the storing includes associating anew the layer two address with the third earth station to update the layer two address management table (Snyder: fig. 4-6 – update databases to store MAC addresses).

8. The data communication method according to claim 1, wherein the second earth station is a HUB station, and the packet data communications are performed via the HUB station in a same subnet over the communication channel via the satellite (Snyder: fig. 1-5 “HUB”).
 
Regarding claims 9-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “HUB & earth station” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Arguments
           Applicant's arguments filed on 6/27/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
However, no combination of Snyder and Moleyar discloses or suggests, at  least, storing, by the second earth station, an association between the layer two address of the source included in the header attached to the source packet data and the first earth station that has transmitted the source packet data via the satellite, in a layer two address management table; and second transmitting, by the second earth station, the destination packet data to an associated earth station included in the plurality of earth stations via the satellite, the associated earth station being associated, in the layer two address management table, with the layer two address of the destination read from the header attached to the destination packet data.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 4 (74)) of Snyder, for example: After reception of the correspondence information carrying message, in step S103, hub 102 stores the MAC addresses and corresponding SVN identifiers included in the received correspondence information carrying message within hub database 112 (herein it’s considered same as storing, by the second earth station, an association between the layer two address of the source included in the header attached to the source packet data and the first earth station that has transmitted the source packet data via the satellite, in a layer two address management table).
Furthermore, the Examiner would like to draw attention to (fig. 4 (76-77)) of Snyder, for example: hub 102 may identify a specific location of a remote-connected device by the correspondence between the assigned terminal identifier of a remote terminal and the MAC addresses learned from the correspondence information carrying message received from the remote terminal (herein it’s considered same as reading, by the second earth station, a layer two address of a destination included in a header attached to a destination packet data that layer) 
           Furthermore, the Examiner would like to draw attention to (fig. 4 (76-77)) of Snyder, for example: Hub 102 transmits message A (i.e., second transmitting by Hub) at terminal identifier AA to satellite 101. Satellite 101 repeats message A at terminal identifier AA to remote terminals 122 and 123 (herein it’s considered same as second transmitting, by the second earth station, the destination packet data to an associated earth station included in the plurality of earth stations via the satellite, the associated earth station being associated, in the layer two address management table, with the layer two address of the destination read from the header attached to the destination packet data).
	Furthermore, the Examiner would like to draw attention to (fig. 3, 4, [0014-0026]) of Moleyar, for example: Along with storing an intended destination MAC address, packet headers can store the MAC address of the computer system that sent the packet, which is referred to as the source MAC address. In some arrangements, the network switch 20 receives a packet that stores a source MAC address that is not included in one of the address table 32 entries. In such a scenario, the source MAC address is retrieved from the packet and stored in a new entry added to the address table 32. Such an operation is referred to as "learning". Also, since the packet arrived on a particular network switch port, the arrival port number is also stored in the table entry with the source MAC address. In the example above none of the address table 32 entries store the MAC address associated with computer system 14. Thus, when packet 2 is received by the network switch on port 2, the associated source MAC address (e.g., 00:aa:00:11:33:12) is stored in the address table 32 along with the port number (e.g., 2) that received packet 2. Since received packets with intended destination MAC addresses that are not stored in address table 32 are "flooded" on one or more of the network switch ports, "learning" source MAC addresses relatively quickly reduces the probability of "flooding"……. y storing MAC addresses in the CAM 40 while the same MAC addresses are being stored in the SRAM 30, the packet address manager 28 can use the intermediate address table 38 in the CAM to determine the appropriate port(s) for forwarding a packet. Thus, after packet 2 is received by the network switch, the source MAC address (e.g., 00:aa:00:11:33:12) stored in the packet and the receiving port (e.g., port 2) are stored in intermediate address table 38 entry 42 while the MAC address and port number are stored in the address table 32 stored in the SRAM 30….. To manage the contents of the address table 32 and the intermediate address table 38, the packet address manager 28 includes an address searcher 52 that is passed packets received by the network switch 20. The address searcher 52 extracts the source and destination MAC addresses from the received packets to determine if the addresses are stored in the address table 32. To search the entries of the address table 32, the address searcher 52 uses an address table interface 54 that accesses the address table to determine if the address table is storing an MAC address that matches the source or destination MAC addresses stored in the packet. If the destination MAC address is found in the address table 32, the port number stored in the address table entry with the MAC address is retrieved and used to forward the packet on the port to the destination MAC address. Also, if the source MAC address is found in the address table 32, the source MAC address has already been learned, and there is no need to add another entry in the address table 32. If the either the source or destination MAC addresses are not stored in the address table 32, the absent MAC address or MAC addresses are passed to an address searcher 56 that accesses the intermediate address table 38 through another address table interface 58. The intermediate address table 38 is stored in the CAM 40 and the entries are compared in parallel to the address or addresses passed to the address searcher 56. If, for example, a destination MAC address does not match any of the entries of the intermediate table address 38, the packet is "flooded" on one or more of the network switch 20 ports 1-4. In another example, if a source MAC address does not match any of the entries of the intermediate address table 38, the source MAC address is passed to an address adder 60 that uses the address table interface 58 to store the source MAC address and associated port number in the intermediate address table 38…(here in considered same as the storing, by the second earth station, an association between the layer two address of the source included in the header attached to the source packet data and the first earth station that has transmitted the source packet data, in a layer two address management table)
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415